The Consolidated Lumber Company interpleaded as owner of the property upon which the lien was filed. His Honor rendered the following judgment:
"This cause coming on to be heard at a Superior Court at Lillington, on 25 November, 1895, Timberlake, and it having been agreed that the judgment of the justice of the peace should be affirmed if the court should be of the opinion that the bill of particulars filed by plaintiff was in accordance with the provisions of the statute with regard to liens, and for the defendant if the court should be of the contrary opinion; and the court being of the opinion that the said bill of particulars conforms to the requirements of the statute, it is considered, ordered and adjudged that the plaintiff recover of defendant, J. S. Cameron, the Consolidated Lumber Company and the sureties on the defendant's undertaking on appeal, H. McD. Robinson and R. M. Nimocks, the sum of $95, with interest thereon from 22 October, 1894, until paid, and the cost, to be taxed by the clerk."
The defendant appealed from the judgment rendered.
This action was instituted to enforce a laborer's lien, under The Code, secs. 1781 and 1784, requiring the claim to be filed in detail, specifying the labor performed and the time thereof. The notice to J. S. Cameron, the owner, was that the plaintiff "has filed a lien for work and labor performed on all the lot of lumber now on the yard of your sawmill, on Jumping Run Creek, in said (268) township and county, the plaintiff performing the work of sawyer in the manufacture of all of said lumber," and refers to the bill filed with the justice of the peace, Johnson. The claim filed was in these words: "J. S. Cameron, owner and possessor, to A. D. Cameron — 1894, 22 October: To 122 1/2 days of labor as sawyer at his sawmill, on Jumping Run Creek, in Harnett County, and at his old mill, from 1 October, 1893, to 31 August, 1894, $137.24. (Signed) D. A. Cameron, claimant."
The plaintiff had judgment, in which his Honor states that it had "been agreed that the judgment of the justice of the peace should be affirmed if the court should be of opinion that the bill of particulars filed by the plaintiff was in accordance with the provisions of the statute with regard to liens," but if otherwise, for the defendant. This is the sole question presented to this Court. We think the bill filed is a reasonable and substantial compliance with the statute. No one need misunderstand it who should become interested in the property. The subject is more fully treated in Cook v. Cobb, 101 N.C. 68.
Affirmed.
Cited: Fulp v. Power Co., 157 N.C. 160.